UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1692


JOHN M. BARNES,

                  Plaintiff - Appellant,

          v.

ARTEX FINE ART SERVICES,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:14-cv-00040-RWT)


Submitted:   October 16, 2014               Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Barnes, Appellant Pro Se. Ariana Wright Arnold, Alex
Chad Weinstein, JACKSON LEWIS PC, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    M.    Barnes    appeals    the    district    court’s     order

dismissing his complaint alleging age discrimination as untimely

and for failure to state a claim.              We have reviewed the record

and find no reversible error.               Accordingly, although we grant

Barnes leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.                Barnes v. Artex Fine Art

Servs.,   No.      8:14-cv-00040-RWT     (D.    Md.    filed     June    9,   2014;

entered June 10, 2014).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       this   court   and   argument    would    not    aid   the

decisional process.



                                                                          AFFIRMED




                                        2